DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/16/2021 has been entered.

Response to Amendments and Arguments
The amendments and arguments filed 12/31/2020 are acknowledged and have been fully considered. Claims 1, 5 and 9 have been amended; claim 12 has been canceled; no claims have been added or withdrawn. Claims 1-11 are now pending and under consideration.
The previous objections to the drawings and the previous objection to claim 9 have been withdrawn, as noted by the Advisory Action mailed 01/08/2021

Applicant’s arguments on pages 6-10 of the remarks with respect to the rejections of independent claim 1, as amended, under 35 U.S.C. 103 as being 

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “immediately after performing the closing operation, measuring the maximum pressure profile by measuring the volume flow of the fluid streaming over the control valve” in lines 1-3 of claim 11 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
Claim 11, which depends from claim 1, recites “immediately after performing the closing operation, measuring the maximum pressure profile by measuring the volume flow of the fluid streaming over the control valve” in lines 1-3; however, it is unclear exactly where and exactly how Applicant’s originally-filed specification provides sufficient written description support for such a limitation, as no disclosure of such a feature of the claimed method appears to be expressly mentioned by the specification. Additionally, no part of Applicant’s drawings show such a feature of the claimed method, and it is not clear how such a feature of the claimed method would be implicit or inherent to Applicant’s originally-filed disclosure, especially given the impossibility of fluid to stream over a control valve after the control valve is closed. Although the remarks filed 07/07/2020 point to ¶ 0013 & 0016 of Applicant’s originally-filed specification as providing support for the subject matter of claim 11, it is immediately apparent that neither of ¶ 0013 & 0016 provides sufficient support for the subject matter of claim 11. Therefore, it appears that claim 11 improperly includes “new matter” and fails to comply with the written description requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11, which depends from claim 1, recites “immediately after performing the closing operation, measuring the maximum pressure profile by measuring the volume flow of the fluid streaming over the control valve” in lines 1-3; however, it is unclear how such a step could possibly be performed, given that it is impossible for fluid to stream over a control valve after the control valve is closed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2020/0232422 to Asanuma [hereinafter: “Asanuma (‘422)”].
With respect to claim 1, Asanuma (‘422) teaches a method for controlling a control valve, the control valve controlling a volume flow of a fluid along a line [the claim phrase “for controlling a control valve, the control valve controlling a volume flow of a fluid along a line” appears to merely amount to a recitation of intended use or purpose, and, in general, recitations of intended use or purpose are not germane to patentability of a claim (e.g., see: MPEP 2111.02); nevertheless, for example, it is apparent from at least Fig. 4 that a purge control valve 26 (e.g. “control valve”) is arranged along a purge passage 22 (e.g., “line”) and is controlled via an ECU 100, such that flow (including volume flow) of gas (including purge gas) (e.g., “fluid”) is controlled along the purge passage 22 via the control of the purge control valve 26], the method comprising at least the following steps: a) performing a closing operation of the control valve; b) measuring at least a minimum and a maximum of a pressure profile upstream of the control valve, wherein the minimum of the pressure profile is measured immediately prior to performing the closing operation; and c) determining a density of the fluid based on the minimum and the maximum of the pressure profile [for example, as depicted by at least Figs. 4-8 and as discussed by at least ¶ 0037-0038 & 0046, a purge gas concentration (e.g., “density”) is determined (e.g., step S14 of Fig. 5) based on an average pressure determined (e.g., at step S12 of Fig. 5 in view of at least ¶ 0038) using a pressure gauge 24 arranged upstream of the purge control valve 26, where the average pressure is determined from an apparent profile of pressures detected while the purge control valve 26 is controlled to be maintained in an open state (e.g., “Control Valve” as shown “Open” at timings t9 to t10 in Fig. 6), where the apparent profile of pressures detected while the purge control valve 26 is controlled to be maintained in the open state (and therefore the average pressure) include a maximum pressure (e.g., “Pressure” as shown at timing t9 in Fig. 6) and a minimum pressure (e.g., “Pressure” as shown at a time immediately prior to timing t10 in Fig. 6), where the minimum pressure is detected immediately prior to closing of the purge control valve 26 (e.g., “Control Valve” as shown “Closed” at timing t10 in Fig. 6); also, the inclusion of labels “a),” “b),” and “c)” in claim 1 has not been interpreted as necessarily defining any order for the steps of the claimed method]. 

With respect to claim 6, Asanuma (‘422) teaches the method as recited in claim 1, wherein the control valve opening and closing occurs at a definable frequency [claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure (e.g., see: MPEP 2111.04_I), and the wherein clause “wherein the control valve opening and closing occurs at a definable frequency” does not appear to either necessarily introduce any additional process step(s) and/or necessarily further define any previously introduced process step(s), such that it does not appear that the wherein clause “wherein the control valve opening and closing occurs at a definable frequency” necessarily provides further limitation to the scope of claim 6 under a broadest reasonable interpretation; nevertheless, as depicted by at least Figs. 5 & 6, the purge control valve 26 is duty-controlled by the ECU 100 to open and close according to a duty cycle (e.g., “the control valve opening and closing occurs at a definable frequency”)], wherein steps a) through c) are carried out during at least two successive closing operations [for example, as depicted by at least Figs. 5 & 6 and as discussed in detail above with respect to claim 1, the purge gas concentration is determined (e.g., step S14 of a first iteration of Fig. 5) at a first instance based on a first average pressure determined (e.g., at step S12 of the first iteration of Fig. 5 in view of at least ¶ 0038), and the purge gas concentration is determined (e.g., step S14 of a second iteration of Fig. 5) at a second instance based on a second average pressure determined (e.g., at step S12 of the second iteration of Fig. 5 in view of at least ¶ 0038), where the first average pressure is determined from an apparent first profile of pressures detected while the purge control valve 26 is controlled to be maintained in the open state for a first duration (e.g., “Control Valve” as shown “Open” at timings t9 to t10 in Fig. 6), where the second average pressure is determined from an apparent second profile of pressures detected while the purge control valve 26 is controlled to be maintained in the open state for a second duration (e.g., “Control Valve” as shown “Open” at timings t11 to t12 in Fig. 6), where the apparent first profile of pressures detected while the purge control valve 26 is controlled to be maintained in the open state for the first duration (and therefore the first average pressure) includes a first maximum pressure (e.g., “Pressure” as shown at timing t9 in Fig. 6) and a first minimum pressure (e.g., “Pressure” as shown at a first time immediately prior to timing t10 in Fig. 6), where the apparent second profile of pressures detected while the purge control valve 26 is controlled to be maintained in the open state for the second duration (and therefore the second average pressure) includes a second maximum pressure (e.g., “Pressure” as shown at timing t11 in Fig. 6) and a second minimum pressure (e.g., “Pressure” as shown at a second time immediately prior to timing t12 in Fig. 6), where each of the first minimum pressure and the second minimum pressure is detected immediately prior to a respective closing of the purge control valve 26 (e.g., “Control Valve” as shown “Closed” at timing t10 and timing t12 in Fig. 6)].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Asanuma (‘422) in view of U.S. Patent Application Publication No. 2019/0203666 to Asanuma et al. [hereinafter: “Asanuma (‘666)”].
With respect to claim 2, Asanuma (‘422) teaches the method as recited in claim 1; however, Asanuma (‘422) appears to lack a clear teaching as to whether measuring the minimum of the pressure profile includes measuring the volume flow of the fluid streaming over the at least partially open control valve.
Asanuma (‘666) teaches an analogous method including measuring a pressure profile, where the measuring of the pressure profile includes measuring a volume flow of a fluid streaming over an at least partially open control valve (apparent from at least Figs. 1, 18 & 19 in view of at least ¶ 0137-0147).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the method of Asanuma (‘422) with the teachings 

With respect to claim 11, Asanuma (‘422) modified supra teaches the method as recited in claim 1, wherein the method further comprises, immediately after performing the closing operation, measuring the maximum pressure profile by measuring the volume flow of the fluid streaming over the control valve [as discussed in detail above with respect to claim 2, and apparent from at least Figs. 18 & 19 of Asanuma (‘666)]. 

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Asanuma (‘422) in view of Asanuma (‘666), and in view of U.S. Patent Application Publication No. 2007/0175455 to Amano et al. (hereinafter: “Amano”).
With respect to claim 3, Asanuma (‘422) modified supra teaches the method as recited in claim 2, however, Asanuma (‘422) appears to lack a clear teaching as to whether the method further includes, based on the density and volume flow of the fluid, determining at least a first amount of a first component of the fluid and a second amount of a second component of the fluid.
Amano teaches an analogous method including measuring a purged air mass flow rate and a purged fuel vapor mass flow rate based on a purge gas flow rate and a fuel vapor concentration, where the measured purged air mass flow rate and the measured purged fuel vapor mass flow rate are disclosed to be used for control of air-fuel ratio and fuel injection quantity of an internal combustion engine via an air-fuel ratio controller (as depicted by at least Figs. 1 & 4 and as discussed by at least ¶ 0057-0066).
 It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the method of Asanuma (‘422) with the teachings of Amano to further include measuring a purged air mass flow rate and a purged fuel vapor mass flow rate based on a purge gas flow rate and a fuel vapor concentration because Amano teaches that such measurements are beneficially useful for controlling air-fuel ratio and fuel injection quantity of a corresponding internal combustion engine. In such a modification, it is understood that the method of Asanuma (‘422), as modified by Amano, would include a step of determining at least a first amount of a first component of the fluid and a second amount of a second component of the fluid being measured based on the density and volume flow of the fluid.

With respect to claim 4, Asanuma (‘422) modified supra teaches the method as recited in claim 3, wherein the first component is air, and the second component is a fuel (as discussed in detail above with respect to claim 3). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Asanuma (‘422) in view of U.S. Patent Application Publication No. 2017/0159588 to Honjo (hereinafter: “Honjo”).
With respect to claim 5, Asanuma (‘422) teaches the method as recited in claim 1; however, Asanuma (‘422) appears to lack a clear teaching as to whether the method further comprises measuring a temperature of the fluid, wherein the density of the fluid is determined based on the temperature.
Honjo teaches an analogous method including measuring a temperature of a fluid, and determining a density of the fluid based on the temperature (as depicted by at least Figs. 1 & 2 in view of at least ¶ 0014 & 0049).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the method of Asanuma (‘422) with the teachings of Honjo such that the method further includes measuring a temperature of the fluid, and such that the density of the fluid is determined based on the temperature, because Honjo further teaches that use of a measured temperature of the fluid in a process of estimating the density of the fluid beneficially provides improvements in accuracy of estimation of the density of the fluid (as discussed by at least ¶ 0049 of Honjo). 

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Asanuma (‘422) in view of U.S. Patent No. 5,746,187 to Ninomiya et al. (hereinafter: “Ninomiya”).
With respect to claim 7, Asanuma (‘422) teaches the method as recited in claim 6; however, Asanuma (‘422) appears to lack a clear teaching as to whether the frequency is between 5 and 50 Hertz. 
Ninomiya teaches a purge control valve that is operated to open and close in accordance with open-close duty control at a definable frequency, where the definable frequency includes a frequency of 10 Hertz (as depicted by at least Figs. 2 & 13-15B and as discussed by at least Col. 6, line 42 – Col. 7, line 25).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the method of Asanuma (‘422) with the teachings of Ninomiya such that the frequency is between 5 and 50 Hertz because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (e.g., see: MPEP 2144.05_II), especially because Ninomiya teaches that frequencies within the range of between 5 and 50 Hertz are well-suited for performing open-close duty control of a purge control valve in an analogous application.

With respect to claim 8, Asanuma (‘422) teaches the method as recited in claim 1, wherein the control valve controls the volume flow of the fluid from a filter of a tank to an intake pipe of an engine [claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure (e.g., see: MPEP 2111.04_I), and the wherein clause “wherein the control valve controls the volume flow of the fluid from a filter of a tank to an intake manifold of a combustion engine” does not appear to either necessarily introduce any additional process step(s) and/or necessarily further define any previously introduced process step(s), such that it does not appear that the wherein clause “wherein the control valve controls the volume flow of the fluid from a filter of a tank to an intake manifold of a combustion engine” necessarily provides further limitation to the scope of claim 8 under a broadest reasonable interpretation; also, it appears that “wherein the control valve controls the volume flow of the fluid from a filter of a tank to an intake manifold of a combustion engine” merely further defines the recitation of intended use or purpose “for controlling a control valve, the control valve controlling a volume flow of the fluid along a line” of the preamble of claim 1, which is not germane to patentability of the claims; nevertheless, as depicted by at least Fig. 4, the purge control valve 26 controls flow, including volume flow, of the gas from a canister 19 (e.g., “filter”) of a fuel tank 14 (e.g., “tank”) to an intake pipe 34 of an engine 2], and an addition of fuel to the combustion engine is controlled as a function of the density of the fluid [claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure (e.g., see: MPEP 2111.04_I), and the wherein clause “wherein […] an addition of fuel to the combustion engine is controlled as a function of the density of the fluid” does not appear to either necessarily introduce any additional process step(s) and/or necessarily further define any previously introduced process step(s), such that it does not appear that the wherein clause “wherein […] an addition of fuel to the combustion engine is controlled as a function of the density of the fluid” necessarily provides further limitation to the scope of claim 8 under a broadest reasonable interpretation; nevertheless, as depicted by at least Fig. 4 and as discussed by at least ¶ 0004, control of purging of fuel vapor to the engine 2 via control of the purge control valve 26 occurs based on the estimated fuel vapor concentration of the gas].
Asanuma (‘422) appears to lack a clear teaching as to whether the control valve controls the volume flow of the fluid from a filter of a tank to an intake manifold of a combustion engine.
Ninomiya teaches an analogous system, including: a combustion engine having at least a combustion chamber; a tank, which is provided for a fuel that is reactable in the combustion engine and which has a filter; an intake manifold, via which at least air and the fuel may be supplied to the combustion chamber; and a control valve that controls a volume flow that includes the fuel from filter to the intake manifold [as depicted by at least Fig. 1, a gasoline engine CE (e.g., “combustion engine”) having cylinders 1 (e.g., “combustion chamber”), a fuel tank (not shown) with a vapor storage canister 25 (e.g., “filter”), an intake manifold 14 having intake ports 3 each connected to respective ones of the cylinders 1, and a purge valve 29 (e.g., “control valve”) arranged on a line between the vapor storage canister 25 and the intake manifold 14]
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the system intended to be used for performing the method of Asanuma (‘422) with the teachings of Ninomiya such that the control valve controls the volume flow of the fluid from the filter of the tank to an intake manifold of the combustion engine to provide a particular engine structure for actually receiving intake flow (including the purge gas) in place of the generic engine of Asanuma (‘422), and to provide particular intake structure divide the intake flow from the intake pipe of Asanuma (‘422), via openings branching from the intake pipe that each supply the divided intake flow to a respective one of the combustion chambers of the combustion engine of Asanuma (‘422) as modified by Ninomiya.

With respect to claim 9, Asanuma (‘422) modified supra teaches a motor vehicle (as depicted by at least Fig. 4 in view of at least ¶ 0011) comprising: a combustion engine having at least a combustion chamber; a tank, which is provided for a fuel that is reactable in the combustion engine and which has a filter; an intake manifold, via which at least air and the fuel may be supplied to the combustion chamber; a control valve that controls a volume flow of a fluid along a line, wherein the fluid includes the fuel from the filter to the intake manifold; a pressure sensor for measuring at least a minimum and a maximum of a pressure profile upstream of the control valve; and a processor configured to: control the control valve to perform an opening operation and a closing operation, cause the pressure sensor to measure the minimum of the pressure profile immediately prior to performing the closing operation, and determine a density of the  (as discussed in detail above with respect to at least claims 1 and 8).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Asanuma (‘422) in view of Amano.
With respect to claim 10, Asanuma (‘422) teaches the method as recited in claim 1; however, Asanuma (‘422) appears to lack a clear teaching as to whether the method further includes calculating an amount of fuel to be injected into a combustion engine based on a density of air, a density of the fuel, and the determined density of the fluid.
Amano teaches an analogous method including measuring a purged air mass flow rate and a purged fuel vapor mass flow rate based on a purge gas flow rate, a fuel vapor concentration, an air density, and a density of fuel vapor, where the measured purged air mass flow rate and the measured purged fuel vapor mass flow rate are disclosed to be used for control of air-fuel ratio and fuel injection quantity of an internal combustion engine via an air-fuel ratio controller (as depicted by at least Figs. 1 & 4 and as discussed by at least ¶ 0057-0066).
 It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the method of Asanuma (‘422) with the teachings of Amano to further include calculating an amount of fuel to be injected into a combustion engine based on a density of air, a density of the fuel, and the determined density of the fluid because Amano teaches that such measurements are beneficially useful for controlling air-fuel ratio and fuel injection quantity of a corresponding internal combustion engine.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is provided on the attached PTO-892 Notice of References Cited form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ZALESKAS whose telephone number is (571)272-5958.  The examiner can normally be reached on M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/JOHN M ZALESKAS/Primary Examiner, Art Unit 3747